
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10(81)



Amendment dated February 26, 2003 to the
Harrah's Entertainment, Inc.
Deferred Compensation Plan


        Pursuant to approval by the Human Resources Committee of the Harrah's
Entertainment, Inc. Board of Directors, the following Section 5.9 is hereby
added to the Deferred Compensation Plan:

        5.9    Certain Elective Withdrawals.    Notwithstanding any other
provision of the Plan, at any time after February 26, 2003, any Participant or
Beneficiary will be entitled to receive, upon written request signed by the
Participant or Beneficiary and delivered to the Company's Corporate Compensation
Department, a lump sum distribution equal to 90% of all or a specified
percentage or amount, as designated by the Participant or Beneficiary, of the
Participant's or Beneficiary's vested Account balance; provided that the second
request for any such withdrawal must designate the entire vested Account balance
for withdrawal and the Notice Date for such second request must be at least one
year after the first Notice Date. The date the Corporate Compensation Department
receives a written request for such withdrawal is referred to as a "Notice
Date." The amount payable under this subsection (a) will be paid in a lump sum
subject to any applicable withholding taxes within sixty (60) days following the
Notice Date. The remaining 10% of the amount designated for distribution will be
forfeited to the Company by the Participant or Beneficiary and the Participant
or Beneficiary will have no rights whatsoever thereto. The request for the
distribution and the 10% forfeiture will become irrevocable on the tenth day
after the Notice Date for the distribution. Notwithstanding any deferral
elections, such Participant will not be eligible for any deferrals under the
Plan for a one year period from the applicable Notice Date, with further payroll
deferrals to stop starting with the first payroll date that is administratively
feasible for ceasing deferrals that occurs after a Notice Date.

        IN WITNESS WHEREOF, this Amendment has been executed as of this 26th day
of February, 2003.

    HARRAH'S ENTERTAINMENT, INC.
 
 
By:
/s/  MARILYN G. WINN      

--------------------------------------------------------------------------------

Marilyn G. Winn
Title: Sr. Vice President-Human Resources

2

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10(81)



Amendment dated February 26, 2003 to the Harrah's Entertainment, Inc. Deferred
Compensation Plan
